                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                No. 5:17-CV-47-GCM


KIMBERLY A. HIPP,                   )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                 ORDER
                                    )
NANCY A. BERRYHILL,                 )
Acting Commissioner of              )
Social Security,                    )
                                    )
       Defendant.                   )
____________________________________)

       Plaintiff’s counsel filed a motion for approval of attorney’s fees under section 206(b) of

the Social Security Act, 42 U.S.C. § 406(b), in the amount of $17,205.00. Attorney’s fees under

section 206(b) are paid from past-due benefits awarded to a successful claimant. 42 U.S.C. §

406(b). Plaintiff has previously been awarded attorney’s fees under the Equal Access to Justice

Act (EAJA), 28 U.S.C. § 2412, in the amount of $5,000.00 and will return to Plaintiff the amount

awarded under the EAJA. Plaintiff’s counsel has been previously awarded $9,300.00 in

administrative 406(a) fees.

       Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535 U.S. 789

(2002), it is the duty of the Court to determine a reasonable fee. After considering the factors

identified by the Fourth Circuit in Mudd v. Barnhart, 418 F.3d 424, 428 (4th Cir, 2005), the

Court finds the fees requested to be reasonable.

       It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. § 406(b) in the

amount of $17,205.00, and refund to Plaintiff the smaller award between this amount and

the EAJA award.
Signed: February 12, 2019
